Case 2:18-cv-06725-DMG-JPR Document 50 Filed 09/19/19 Page 1 of 17 Page ID #:550
    1
    2
    3
    4
    5
    6
    7
    8                        UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
    9
    10 LAUREN MOSHI LLC                            CASE NO:
                                                   2:18−cv−06725−DMG−JPR
    11                 Plaintiff(s),

    12        v.                                   SCHEDULING AND CASE
                                                   MANAGEMENT ORDER RE
         DANIEL FUENTES, et al.                    JURY TRIAL
    13
    14
    15                Defendant(s).

    16
    17
    18         PLEASE READ THIS ORDER CAREFULLY. IT DIFFERS IN SOME
    19    RESPECTS FROM THE LOCAL RULES.
    20         SEE THE LAST PAGE OF THIS ORDER FOR THE SCHEDULED
    21    DATES.
    22         The term “Counsel,” as used in this Order, includes parties appearing
    23    pro se.
    24         The Court has scheduled the dates set forth on the last page of this Order
    25    after review of the parties’ Joint Rule26(f) Report. The dates and requirements set
    26    forth in this Order are firm. The Court is unlikely to grant continuances, even if
    27    stipulated by the parties, unless the parties establish good cause through a proper
    28    showing.

                                                 −1−
Case 2:18-cv-06725-DMG-JPR Document 50 Filed 09/19/19 Page 2 of 17 Page ID #:551
    1
         I.    JOINDER OF PARTIES/AMENDMENT OF PLEADINGS
    2          All motions to add parties or to amend the pleadings must be noticed to be
    3    heard on or before the specified deadline in the attached schedule. All unserved
    4    parties will be dismissed at the time of the pretrial conference pursuant to Local

    5    Rule 16-8.1.
    6    II.    DISCOVERY AND DISCOVERY CUT-OFF
    7           A.   Non-Expert Discovery
    8           All non-expert discovery shall be completed by the non-expert discovery
    9    cut-off date. THIS IS NOT THE DATE BY WHICH DISCOVERY
    10   REQUESTS OR DISCOVERY MOTIONS MUST BE FILED AND
    11   SERVED; IT IS THE DATE BY WHICH ALL DISCOVERY, INCLUDING
    12   ALL HEARINGS ON ANY RELATED MOTIONS, IS TO BE

    13   COMPLETED. In an effort to provide further guidance to the parties, the Court
    14   notes the following:
    15          1.      Depositions. All depositions shall be scheduled to commence
    16   sufficiently in advance of the discovery cut-off date to permit their completion
    17   and to permit the deposing party enough time to bring any discovery motions

    18   concerning the deposition prior to the cut-off date. Given the requirements of

    19   notice and “meet and confer,” that means that in most cases a planned motion to

    20   compel would have to be discussed with opposing counsel approximately six
    21   weeks before the cut-off.
    22          2.   Written Discovery. All interrogatories, requests for production of
    23   documents, and requests for admissions shall be served sufficiently in advance of
    24   the discovery cutoff date to permit the discovering party enough time to challenge

    25   (via motion practice) responses deemed to be deficient.

    26          3.   Discovery Motions. Whenever possible, the Court expects the parties
    27   to resolve discovery problems among themselves in a courteous, reasonable, and
    28   professional manner. If they do so, resort to the Court for guidance in discovery is

                                                −2−
Case 2:18-cv-06725-DMG-JPR Document 50 Filed 09/19/19 Page 3 of 17 Page ID #:552
    1
         seldom necessary. Any motion challenging the adequacy of responses to
    2    discovery must be filed, served and calendared sufficiently in advance of the
    3    discovery cut-off date to permit the responses to be obtained before that date, if
    4    the motion is granted.

    5           B.    Expert Discovery
    6           All disclosures must be made in writing. The parties should begin expert
    7    discovery shortly after the initial designation of experts. The final pretrial
    8    conference and trial dates will not be continued merely because expert discovery is
    9    not completed. Failure to comply with these or any other orders concerning expert
    10   discovery may result in the expert being excluded as a witness.
    11   III.   MOTIONS AND MOTION CUT-OFF
    12          The Court has established a cut-off date for the filing and service of motions

    13   for the Court’s law and motion calendar. Counsel should consult the Court’s
    14   Standing Order, provided at the commencement of this action, to determine the
    15   Court’s requirements concerning motions. Counsel also may consult the Court’s
    16   website at www.cacd.uscourts.gov>Judges’ Procedures and Schedules>Hon. Dolly
    17   M. Gee for further information regarding motion procedures.

    18
    19   IV.    SETTLEMENT PROCEDURES

    20          A settlement procedure must be identified in every case pursuant to General
    21   Order 11-10, § 5.1 and Local Rule 16-15 et seq. If counsel have received a Notice
    22   to Parties of Court-Directed ADR Program (ADR-08), the case will be
    23   presumptively referred to the Court Mediation Panel or to private mediation,
    24   unless the parties specify otherwise. See General Order 11-10, § 5.1. Counsel

    25   must complete a settlement conference no later than the date set by the Court at the

    26   scheduling conference. Not to the exclusion of other procedures, the available
    27   alternatives include:
    28   ///

                                                 −3−
Case 2:18-cv-06725-DMG-JPR Document 50 Filed 09/19/19 Page 4 of 17 Page ID #:553
    1                (1)   a settlement conference before the magistrate judge assigned
    2                      to the case;

    3                (2)   a settlement conference or mediation before
                           an attorney selected from the Attorney
    4                      Settlement Panel;

    5                (3)   the employment (at the parties’ expense) of
                           a private judge, mediator, or arbitrator.
    6
              The Court will consider holding a settlement conference at the request of
    7    the parties in jury trial cases, provided that (a) the parties are satisfied that the fact
    8    issues in the case will be tried by a jury; (b) all significant pre-trial rulings which
    9    the Court must make have been made; and (c) the parties desire Judge Gee to
    10   conduct the conference, understanding that if settlement fails, she will preside over
    11   trial of the case.
    12        The parties must file a Status Report regarding settlement at the time they

    13   lodge the proposed final pretrial conference order. This Report shall not disclose
    14   the parties’ settlement positions, i.e. the terms of any offers or demands. It shall
    15   merely describe the efforts made by the parties to resolve the dispute informally,

    16   i.e. the occasions and dates when the parties participated in mediation or

    17   settlement conferences. The Status Report shall also include the name of the
    18   Settlement Officer who assisted the parties with their settlement conference.
    19        No case will proceed to trial unless all parties, including the principals of all

    20   corporate parties, have appeared personally at a settlement conference.
    21   V.      FINAL PRETRIAL CONFERENCE

    22          A.     A final pretrial conference date has been set pursuant to Rule 16 of

    23   the Federal Rules of Civil Procedure and Local Rule 16-8. Unless excused for
    24   good cause, each party appearing in this action shall be represented at the final
    25   pretrial conference by the attorney who is to serve as lead trial counsel. Counsel
    26   should be prepared to discuss streamlining the trial, including presentation of

    27   testimony by deposition excerpts or summaries, time limits, stipulations as to

    28   undisputed facts, and qualification of experts by admitted resumes.

                                                   −4−
Case 2:18-cv-06725-DMG-JPR Document 50 Filed 09/19/19 Page 5 of 17 Page ID #:554
    1
                B.    Local Rule 16 Filings
    2           Carefully prepared memoranda of contentions of fact and law, witness lists,
    3    joint exhibit list, and a proposed final pretrial conference order shall be submitted
    4    in accordance with the Local Rules, and the format of the proposed final pretrial

    5    conference order shall conform to the format set forth in Appendix A to the Local
    6    Rules. Failure of these documents to comply with these requirements may result
    7    in the final pretrial conference being taken off-calendar or continued, or in other
    8    sanctions.
    9           C.    Joint Trial Witness Time Estimate Form
    10          The parties will prepare a Joint Trial Witness Time Estimate form in
    11   substantially the format as the sample at “Attachment A” herein.
    12          D.    Pretrial Exhibit Stipulation

    13          The parties shall prepare a pretrial exhibit stipulation that shall
    14   contain each party’s numbered list of all trial exhibits, with objections, if any, to
    15   each exhibit including the basis of the objection and the offering party’s brief
    16   response. All exhibits to which there is no objection shall be deemed admitted,
    17   provided that the exhibit is offered as evidence at trial either through a

    18   relevant witness or pursuant to the parties’ written stipulation for admission

    19   of the exhibit without witness testimony. The parties shall stipulate to the

    20   authenticity and foundation of exhibits whenever possible, and the pretrial exhibit

    21   stipulation shall identify any exhibits to which authenticity and/or foundation have

    22   not been stipulated and the specific reasons for the parties’ failure to stipulate.

    23          The pretrial exhibit stipulation shall be substantially in the following form:
    24                             Pretrial Exhibit Stipulation

    25       Plaintiff(s)’/Defendant(s)’ Exhibits

    26       Exhibit No. Description If Objection, State Grounds Response to Objection

    27        The pretrial exhibit stipulation shall be filed at the same time counsel lodge

    28   the proposed pretrial conference order. Failure to comply with this paragraph could

                                                 −5−
Case 2:18-cv-06725-DMG-JPR Document 50 Filed 09/19/19 Page 6 of 17 Page ID #:555
    1
         be deemed to constitute a waiver of all objections. Do not submit blanket or
    2    boilerplate objections to the opposing party’s exhibits. These will be disregarded
    3    and overruled.
    4           E.    Proposed Final Pretrial Conference Order

    5           The form of the proposed final pretrial conference order shall comply with
    6    Appendix A to the Local Rules. In drafting the proposed final pretrial conference
    7    order, the Court expects that the parties will attempt to agree on and set forth as
    8    many non-contested facts as possible. The Court will usually read the uncontested
    9    facts to the jury at the start of trial. A carefully drafted and comprehensively
    10   stated stipulation of facts will reduce the length of trial and increase jury
    11   understanding of the case. In specifying the claims and defenses under Section 7
    12   of the proposed final pretrial conference order, each party shall closely follow the

    13   examples set forth in Appendix A of the Local Rules. As those examples
    14   demonstrate, the parties should attempt to state issues in terms of the elements of
    15   the claims or defenses (ultimate facts), not in the form of evidentiary fact issues.
    16   The elements to most claims and defenses can be found in the model jury
    17   instructions. Counsel are reminded that the purpose of this section is to focus and

    18   clarify the issues to be presented at trial, not to provide legal arguments in support

    19   of each side’s respective positions. Legal arguments may be presented in the

    20   parties’ memoranda of contentions of fact and law.
    21          F.    Agreed Statement of the Case
    22          The parties shall jointly prepare an objective, non-argumentative statement
    23   of the case which the Court shall read to all prospective jurors at the beginning of
    24   voir dire. The statement usually should not be longer than one or two paragraphs.

    25          G.    Due Dates

    26          The memoranda of contentions of fact and law, witness lists, joint exhibit
    27   list, pretrial exhibit stipulation, joint trial witness time estimate form, and
    28   proposed final pretrial conference order are due not later than twenty-one (21)

                                                 −6−
Case 2:18-cv-06725-DMG-JPR Document 50 Filed 09/19/19 Page 7 of 17 Page ID #:556
    1
         days before the final pretrial conference, unless otherwise ordered by the Court.
    2           H.    Other Documents
    3           Other documents to be filed in preparation for, and issues to be addressed at,
    4    the final pretrial conference are discussed below.

    5    VI.    ADDITIONAL TRIAL PREPARATION
    6           A.   Motions In Limine
    7           All motions in limine must be filed at least twenty-one (21) days before the
    8    final pretrial conference, unless otherwise ordered by the Court. Each motion
    9    should be separately filed and numbered sequentially. Counsel are to meet and
    10   confer with opposing counsel to determine whether opposing counsel intends to
    11   introduce the disputed evidence, and to attempt to reach an agreement that would
    12   obviate the motion. Opposition must be filed at least fourteen (14) days before

    13   the final pretrial conference. Reply briefs will not be accepted without leave of
    14   the Court. The Court generally will rule on motions in limine at the final pretrial
    15   conference. Motions in limine should address specific issues (i.e., not “to exclude
    16   all hearsay,” etc.). Motions in limine should not be disguised motions for
    17   summary adjudication of issues.

    18          The Court limits the number of in limine motions which a party or group of

    19   affiliated parties may file to four, not including (1) any in limine motion which

    20   seeks an exclusionary sanction under Rule 37(c)(1) of the Federal Rules of Civil
    21   Procedure and (2) any in limine motion which invokes the Court’s power under
    22   Rule 702 of the Federal Rules of Evidence and Daubert v. Merrell Dow
    23   Pharmaceuticals, 509 U.S. 579, 597 (1993), to exclude or limit expert testimony.
    24   Motions made on the latter two grounds shall prominently state the basis for the

    25   motion in the title of the motion on the caption page. Any party desiring to tender

    26   any other in limine motions beyond those permitted above shall file an ex parte
    27   application no later than seven days prior to the due date for such motions,
    28   attaching the proposed motion and making a showing why it is imperative that the

                                                −7−
Case 2:18-cv-06725-DMG-JPR Document 50 Filed 09/19/19 Page 8 of 17 Page ID #:557
    1
         issue be dealt with by a motion in limine.
    2           B.    Jury Instructions, Special Verdict Forms, Voir Dire, Jury
    3                 Selection
    4           1.   Fourteen (14) days before the meeting of counsel required by Local

    5    Rule 16-2, plaintiff shall serve plaintiff’s proposed jury instructions and special
    6    verdict forms, and defendant shall serve defendant’s proposed jury instructions
    7    and special verdict forms as to any affirmative defenses, counterclaims, etc.
    8    Within ten (10) days, each shall serve objections to the other’s instructions and
    9    verdict forms. Before or at the Rule 16-2 meeting, counsel are ordered to meet
    10   and confer and attempt to come to agreement on the proposed jury
    11   instructions and verdict forms.
    12          2.   When the Manual of Model Jury Instructions for the Ninth Circuit

    13   provides an applicable jury instruction, the parties should submit the most recent
    14   version, modified and supplemented to fit the circumstances of this case. Where
    15   language appears in brackets, the appropriate language should be selected. All
    16   blanks should be completed. Where California law applies, counsel should use the
    17   current edition of California Jury Instructions - Civil (“CACI”). If neither of

    18   these model instructions is applicable, counsel should consult the current edition

    19   of O’Malley, et al., Federal Jury Practice and Instructions. Each requested

    20   instruction shall (a) cite the authority or source of the instruction, (b) be set forth
    21   in full, (c) be on a separate page, (d) be numbered, (e) cover only one subject or
    22   principle of law, and (f) not repeat principles of law contained in any other
    23   requested instruction.
    24          Counsel may submit alternatives to these instructions only if counsel has a

    25   reasoned argument that they do not properly state the law or they are incomplete.

    26          As the Court uses the following standard preliminary instructions, the
    27   parties need not submit them (unless they wish to request that the Court deviate
    28   from them or to fill in substantive information such as in the “Claims and

                                                  −8−
Case 2:18-cv-06725-DMG-JPR Document 50 Filed 09/19/19 Page 9 of 17 Page ID #:558
    1
         Defenses” instruction): 1.1B (Duty of Jury), 1.2 (Claims and Defenses), 1.3
    2    (Burden of Proof - Preponderance of the Evidence); 1.5 (Two or More Parties -
    3    Different Legal Rights); 1.6 (What is Evidence); 1.7 (What is Not Evidence); 1.8
    4    (Evidence for Limited Purpose); 1.9 (Direct and Circumstantial Evidence); 2.11

    5    (Expert Opinion); 1.10 (Ruling on Objections); 1.11 (Credibility of Witnesses);
    6    1.12 (Conduct of the Jury); 1.13 (No Transcript Available to Jury); 1.14 (Taking
    7    Notes); 1.18 (Bench Conferences and Recesses); and 1.19 (Outline of Trial).
    8           3.   At the time of filing the proposed final pretrial conference order,
    9    counsel shall file with the Court a JOINT set of jury instructions on which there is
    10   agreement. All blanks in standard forms should be filled in. The Court expects
    11   counsel to agree on the substantial majority of jury instructions, particularly when
    12   pattern or model instructions provide a statement of applicable law. If one party

    13   fails to comply with the provisions of this section, the other party must file a
    14   unilateral set of jury instructions, unless that party wishes to waive jury trial.
    15          4.   At the same time, each party shall file its proposed jury instructions
    16   that are objected to by any other party. Each disputed instruction must have
    17   attached a short (one or two paragraph) statement, including points and authorities

    18   in support of the instruction as well as a brief statement, including points and

    19   authorities, in support of any objections. A proposed alternative instruction must

    20   be provided, if applicable. If the Court believes that there are so many disputed
    21   instructions that the trial would be unnecessarily interrupted in order for the Court
    22   to resolve disputes, the Court may determine that the matter is not yet ready to be
    23   tried, and may order counsel to continue to meet and confer until most of the
    24   disputes are resolved.

    25          5.   Counsel must email the documents described in paragraphs 3 and 4 in

    26   Word or WordPerfect 9 (or above) format to dmg_chambers@cacd.uscourts.gov at
    27   the time they file their proposed jury instructions.
    28          6.   The Court will send copies of the instructions into the jury room for

                                                 −9−
Case 2:18-cv-06725-DMG-JPR Document 50 Filed 09/19/19 Page 10 of 17 Page ID #:559
    1
         the jury’s use during deliberations. Therefore, in addition to the copies described
    2    above, the disk must contain a “clean” set of jury instructions, containing only the
    3    text of the instruction (one per page) with the caption “Instruction No. __” at the
    4    top (eliminating titles, supporting authority, etc.).

    5            7.    Counsel must provide an index of all instructions submitted, which
    6    must include the following:
    7                  a.   The number of the instruction;
    8                  b.   the title of the instruction;
    9                  c.   the source of the instruction and any relevant case citations;
    10                 d.   the page number of the instruction.
    11   For example:
    12           Number             Title                    Source            Page

    13           1          Trademark - Defined             9th Cir. 15.3.2    7
    14                      (15 U.S.C. § 1127)
    15           8.    FAILURE TO FOLLOW THE PRECEDING PROVISIONS OF
    16   THIS SECTION WILL SUBJECT THE NON-COMPLYING PARTY
    17   AND/OR ATTORNEY TO SANCTIONS AND WILL BE DEEMED TO

    18   CONSTITUTE A WAIVER OF JURY TRIAL.

    19           9.    During the trial and before argument, the Court will meet with

    20   counsel and settle the instructions, and counsel will have an opportunity to make a
    21   further record concerning their objections.
    22           10.   At the time of filing the proposed final pretrial conference order,
    23   counsel should file a jointly prepared one or two page statement of the case to be
    24   read by the Court to the prospective panel of jurors before commencement of voir

    25   dire.

    26           11.   The Court will conduct the voir dire. The Court provides a list of
    27   basic questions, and may provide additional questions to jurors before voir dire.
    28   (This is not a questionnaire to be completed by jurors.) Counsel may, but are

                                                  −10−
Case 2:18-cv-06725-DMG-JPR Document 50 Filed 09/19/19 Page 11 of 17 Page ID #:560
    1
         not required to, submit a list of proposed case-specific voir dire questions at the
    2    time they file the proposed final pretrial conference order.
    3           12.   Generally, the Court will select seven or eight jurors. Each side will
    4    have three peremptory challenges. If fourteen jurors are seated in the box and all

    5    six peremptories are exercised, the remaining eight jurors will constitute the jury
    6    panel. If fewer than six peremptories are exercised, the eight jurors in the lowest
    7    numbered seats will be the jury. The Court will not necessarily accept a
    8    stipulation to a challenge for cause. If one or more challenges for cause are
    9    accepted, and all six peremptories are exercised, the Court may decide to proceed
    10   with six or seven jurors.
    11          C.    Trial Exhibits
    12          1.    Counsel are to prepare their exhibits for presentation at the trial by

    13   placing them in tabbed binders indexed by exhibit number with exhibit tags placed
    14   consistently on the top or bottom right corner. Digital exhibit tags are available
    15   on the Court’s website under Court Forms > General Forms > Form G-14A
    16   (plaintiff) and G-14B (defendant). Digital exhibit tags may be used in place of the
    17   tags obtained from the Clerk’s Office. Counsel shall submit to the Court an original

    18   and one copy of the binder. The exhibits shall be in three-ring binders labeled on

    19   the spine portion of the binder as to the volume number and contain an index of

    20   each exhibit included in the volume. Exhibits must be numbered in accordance
    21   with Local Rule 16-6.
    22          2.    The Court requires that the following be submitted to the courtroom
    23   deputy clerk on the first day of trial:
    24                a.   One binder of original exhibits with the Court’s exhibit tags

    25   affixed to the front of the exhibit on the upper or lower right-hand corner with the

    26   case number, case name, and exhibit number placed on each tag.
    27                b.   One binder with a copy of each exhibit tabbed with exhibit
    28   numbers as described above for use by the Court.

                                                   −11−
Case 2:18-cv-06725-DMG-JPR Document 50 Filed 09/19/19 Page 12 of 17 Page ID #:561
    1
                     c.    Three copies of joint exhibit list. See ¶ 14(b) of Judge Gee’s
    2    Procedures and Schedules on the Central District of California’s website for a
    3    sample format for the joint exhibit list.
    4                d.    Three copies of witness lists in the order in which the witnesses

    5    expect to be called to testify.
    6           3.   Where a significant number of exhibits will be admitted, the Court
    7    encourages counsel, preferably by agreement, to consider ways in which testimony
    8    about exhibits may be made intelligible to the jury while it is being presented.
    9    Counsel may consider such devices as overhead projectors, jury notebooks for
    10   admitted exhibits, or enlargements of important exhibits. The Court has an Elmo
    11   and other equipment available for use during trial. Contact the IT Help Desk at
    12   213-894-3061 if you wish to arrange training on the Court’s Audio Visual

    13   Equipment. The Court does not permit exhibits to be “published” by passing them
    14   up and down the jury box. Exhibits may be displayed using the screen in the
    15   courtroom, only if the process does not become too time-consuming.
    16          D.    Jury Trial
    17          On the first day of trial, court will commence at 8:30 a.m. and conclude at

    18   approximately 4:00 p.m. On the first day of trial counsel must appear at 8:30 a.m.

    19   to discuss preliminary matters with the Court. The jury panel will be called when

    20   the Court is satisfied that the matter is ready for trial. Jury selection usually takes
    21   only a couple of hours. Counsel should be prepared to proceed with opening
    22   statements and witness examination immediately after jury selection. After the
    23   first day of trial, trial days continue every day from 9:00 a.m. to approximately
    24   4:00 p.m. with two fifteen-minute breaks and a 75-minute lunch break, unless

    25   otherwise ordered by the Court.

    26   VII. CONDUCT OF ATTORNEYS AND PARTIES

    27          A. Opening Statements, Examining Witnesses, and Summation
    28          1.   Counsel must use the lectern for opening statements, examination of

                                                 −12−
Case 2:18-cv-06725-DMG-JPR Document 50 Filed 09/19/19 Page 13 of 17 Page ID #:562
    1
         witnesses, and summation.
    2           2.   Counsel must not consume time by writing out words, drawing charts
    3    or diagrams, etc. Counsel may do so in advance and explain that the item was
    4    prepared earlier as ordered by the Court to save time.

    5           3.   The Court will honor (and may establish) reasonable time estimates
    6    for opening and closing arguments, examination of witnesses, etc.
    7           B. Objections To Questions
    8           1.   Counsel must not use objections for the purpose of making a speech,
    9    recapitulating testimony, or attempting to guide the witness.
    10          2.   When objecting, counsel must rise to state the objection and state
    11   only that counsel objects and the concise legal ground of objection. If counsel
    12   wishes to argue an objection further, counsel must ask for permission to do so.

    13          C. General Decorum
    14          1.   Counsel should not approach the witness box without specific
    15   permission. Counsel should not question a witness at the witness stand.
    16          2.   Counsel should rise when addressing the Court, and when the jury
    17   enters or leaves the courtroom.

    18          3.   Any request for the re-reading of questions or answers shall be

    19   addressed to the Court. Such requests should be limited.

    20          4.   Counsel should not talk to jurors at all, and should not talk to co-
    21   counsel, opposing counsel, witnesses or clients where the conversation can be
    22   overheard by jurors. Each counsel should admonish counsel’s own clients and
    23   witnesses to avoid such conduct.
    24          5.   Where a party has more than one lawyer, only one may conduct the

    25   direct or cross-examination of a particular witness, or make objections as to that

    26   witness.
    27          D. Promptness of Counsel and Witnesses
    28          1.   The Court makes every effort to begin proceedings at the time set.

                                                −13−
Case 2:18-cv-06725-DMG-JPR Document 50 Filed 09/19/19 Page 14 of 17 Page ID #:563
    1
         Promptness is expected from counsel and witnesses. The Court will not delay the
    2    trial or inconvenience jurors except under extraordinary circumstances.
    3           2.   If a witness was on the stand at a recess, counsel must have the
    4    witness back on the stand, ready to proceed, when the court session resumes.

    5           3.   Counsel must notify the courtroom deputy clerk in advance if any
    6    witness should be accommodated based on a disability or for other reasons.
    7           4.   Counsel should coordinate the scheduling of witnesses so that there is
    8    no delay in the calling of witnesses to the stand.
    9           5.   The Court attempts to cooperate with professional witnesses and will,
    10   except in extraordinary circumstances, accommodate them by permitting them to
    11   be called out of sequence. Counsel must anticipate any such possibility and
    12   discuss it with opposing counsel. If there is an objection, counsel must confer

    13   with the Court in advance.
    14          E. Exhibits
    15          1.   Each counsel should maintain counsel’s own list of exhibits and
    16   should note when each has been admitted into evidence (if not already admitted
    17   pursuant to the pretrial exhibit stipulation).

    18          2.   Each counsel is responsible for any exhibits that counsel secures from

    19   the courtroom deputy clerk and must return them before leaving the courtroom at

    20   the end of the session.
    21          3.   An exhibit not previously marked should, at the time of its first
    22   mention, be accompanied by a request that the courtroom deputy clerk mark it for
    23   identification. To save time, counsel must show a new exhibit to opposing
    24   counsel before it is mentioned in Court.

    25          4.   Counsel are to advise the courtroom deputy clerk of any agreements

    26   they have with respect to the proposed exhibits and as to those exhibits that may
    27   be received so that no further motion to admit need be made.
    28          5.   When referring to an exhibit, counsel should refer to its exhibit

                                                 −14−
Case 2:18-cv-06725-DMG-JPR Document 50 Filed 09/19/19 Page 15 of 17 Page ID #:564
    1
         number whenever possible. Witnesses should be asked to do the same.
    2           6.   If counsel wishes to question a witness in connection with graphic
    3    aids, the material must be fully prepared before the court session starts.
    4           F. Depositions

    5           1.   All depositions to be used at trial, either as evidence or for
    6    impeachment, must be lodged with the courtroom deputy clerk on the first day of
    7    trial or such earlier date as the Court may order. Counsel should verify with the
    8    clerk that the relevant deposition is in the clerk’s possession.
    9           2.   In using depositions of an adverse party for impeachment, either one
    10   of the following procedures may be adopted:
    11               a.   If counsel wishes to read the questions and answers as alleged
    12   impeachment and ask the witness no further questions on that subject, counsel

    13   shall first state the page and line where the reading begins and the page and line
    14   where the reading ends, and allow time for any objection. Counsel may then read
    15   the portions of the deposition into the record.
    16               b.   If counsel wishes to ask the witness further questions on the
    17   subject matter, the deposition shall be placed in front of the witness and the

    18   witness is told to read silently the pages and lines involved. Then counsel may

    19   either ask the witness further questions on the matter and thereafter read the

    20   quotations, or read the quotations and thereafter ask further questions. Counsel
    21   should have an extra copy of the deposition for this purpose.
    22          3.   Where a witness is absent and the witness’s testimony is offered by
    23   deposition, counsel may (a) have a reader occupy the witness chair and read the
    24   testimony of the witness while the examining lawyer asks the questions, or (b)

    25   have counsel read both the questions and answers.

    26          G.   Advance Notice of Unusual or Difficult Issues
    27          If any counsel has reason to anticipate that a difficult question of law or
    28   evidence will necessitate legal argument requiring research or briefing, counsel

                                                −15−
Case 2:18-cv-06725-DMG-JPR Document 50 Filed 09/19/19 Page 16 of 17 Page ID #:565
    1
          must give the Court advance notice. Counsel are directed to notify the courtroom
    2     deputy clerk at the day’s adjournment if an unexpected legal issue arises that could
    3     not have been foreseen and addressed by a motion in limine. See Fed. R. Evid.
    4     103. Counsel must also advise the clerk at the end of each trial day of any issues

    5     that must be addressed outside the presence of the jury, so that there is no
    6     interruption of the trial. The Court will not keep jurors waiting.
    7            The Court appreciates counsel’s anticipated cooperation and compliance
    8     with this Order.
    9
             IT IS SO ORDERED.
    10
    11
         DATED: September 19, 2019
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28

                                                 −16−
                 Case 2:18-cv-06725-DMG-JPR Document 50 Filed 09/19/19 Page 17 of 17 Page ID #:566

                                                                      ATTACHMENT A


JOINT TRIAL WITNESS TIME ESTIMATE FORM

Case No. and Title: _________________________________________                                                      Trial Date:_____________________



 No.           Witness
               [INSERT WITNESS NAME]
               Direct Examiner:                                      [insert party name]               Direct Exam Time Est.:                               :
 1.
               Cross Examiner:                                       [insert party name]               Cross Exam Time Est.:                                :

               Brief Description of Testimony:

               [INSERT WITNESS NAME]
               Direct Examiner:                                      [insert party name]               Direct Exam Time Est.:                               :
 2.
               Cross Examiner:                                       [insert party name]               Cross Exam Time Est.:                                :

               Brief Description of Testimony:

               [INSERT WITNESS NAME]
               Direct Examiner:                                      [insert party name]               Direct Exam Time Est.:                               :
 3.
               Cross Examiner:                                       [insert party name]               Cross Exam Time Est.:                                :

               Brief Description of Testimony:


(1) List witnesses (last name first); (2) For description, be extremely brief, e.g., “eyewitness to accident” or “expert on standard of care”; (3) Use estimates within
fractions of an hour, rounded off to closest quarter of an hour, e.g., if you estimate 20 minutes, make it .25. An estimate of one and one-half hours would be 1.5.
An estimate of three-quarters of an hour would be .75; (4) Note special factors in “Comments” column, e.g., “Needs interpreter”; (5) Entries may be in handwriting
if very neat and legible.




                                                                                        −17−
